DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 12/18/2020.
Election/Restrictions
Claims 1 and 19 are allowable. The restriction requirement among Species IA-Species ID, as set forth in the Office action mailed on 10/08/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/08/2019 is partially withdrawn.  Claims 10-12, directed to Species IB, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-18, directed to Species IC remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 14-18 directed to Species IC non-elected without traverse on 12/03/2019.  Accordingly, claims 14-18 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 14-18 of 12/18/2020 are cancelled due to restriction requirements. 
Allowable Subject Matter
Claims 1-5, 7-13, and 19-22 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a display panel comprising a first substrate having a notch between first display portion and a second display portion, a plurality of first output wires and a plurality of second output wires, at least one pixel of the plurality of pixels being connected to one of the first output wires and connected to one of the second output wires; a first driver is at a first side of the display area and being connected to the plurality of first output wires and not connected to the plurality of second output wires; and a second driver is at a second side opposing the first side with respect to the display area and being spaced apart from the first driver, wherein the second driver has a first sub-driver connected to the plurality of first output wires and a second sub-driver connected to the plurality of second output wires, and at least one of the plurality of first output wires comprises a first main line at the first display portion and a second main line at the second display portion connected to the first main line with a first connecting line in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a display panel comprising a first display area, a second display area, and a third display area, a first driver at a first side of the entire display area and a second driver at a second side opposite to the first side and having a first sub-driver and a second sub-driver, a plurality of first signal lines connected to the first driver and the first sub-driver of the second driver; and a plurality of second signal lines connected to the second sub-driver of the second driver and not connected to the first driver, wherein the first display area, the second display area, and the third display area comprise at least one pixel connected to one of the first signal lines and connected to one of the second signal lines, and wherein one signal line of the plurality of first signal lines and the plurality of second signal lines comprises a portion between the second display area and the third display area in combinations with other claim limitations as required by claim 19.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891